NUMBER 13-09-00067-CV

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG
____________________________________________________________

CITY OF MCALLEN, TEXAS,                                                                    Appellant,

                                                    v.

ARNALDO RAMIREZ JR., RAUL ROMERO,
PROMOTIONS OF AMERICA, INC., &
NOLANA ENTERTAINMENT, INC.,                        Appellees.
____________________________________________________________

              On Appeal from the 93rd District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                              MEMORANDUM OPINION
            Before Chief Justice Valdez and Justices Benavides and Longoria 1
                         Memorandum Opinion Per Curiam

        On July 18, 2013, this Court issued an opinion affirming the trial court's judgment.

See City of McAllen v. Ramirez et al., No. 13-09-00067-CV, 2013 WL 3770912 (Tex.

        1
         The Honorable Rose Vela, former Justice of this Court, did not participate in issuing this opinion
because her term of office expired on December 31, 2012. In accordance with the appellate rules, she
was replaced on panel by Justice Nora L. Longoria. See TEX. R. APP. P. 41.1(a).
App.—Corpus Christi July 18, 2013, no pet. h.). The parties then filed a joint and

unopposed motion to abate this appeal for settlement discussions. According to the

motion, the parties had agreed that settlement discussions would significantly benefit

the case, but additional time was necessary to fully and thoroughly discuss the potential

resolution of this cause. The parties thus requested that we withhold ruling on the

pending motions and abate this appeal for a reasonable period of time to facilitate

settlement discussions.

        On November 1, 2013, the parties filed a “Joint and Unopposed Motion to

Withdraw Opinion, to Vacate the Judgment, and to Remand to the Trial Court” on

grounds that the parties had reached a negotiated disposition of this case.         They

request that the Court withdraw its opinion and judgment; set aside the trial court’s

judgment without regard to the merits and remand the case to the trial court for rendition

of judgment in accordance with the agreements; and dismiss all pending motions as

moot.

        The Court, having examined and fully considered the joint motion, is of the

opinion that it should be granted. Accordingly, we REINSTATE the case and GRANT

the “Joint and Unopposed Motion to Withdraw Opinion, to Vacate the Judgment, and to

Remand to the Trial Court.” We WITHDRAW our opinion and accompanying judgment

and substitute this opinion and accompanying judgment in their place. See TEX. R. APP.

P. 42.1(c). We SET ASIDE the trial court’s judgment without regard to the merits, and

we REMAND the case to the trial court for rendition of judgment in accordance with the

agreements. See id. R. 42.1(a)(2)(B). We DISMISS all pending motions as moot,

including but not limited to, appellant’s motion for rehearing and reconsideration en



                                            2
banc and appellees’ motion to clarify. Pursuant to the agreement of the parties, costs

will be taxed against the party incurring same. See id. R. 42.1(d) ("Absent agreement of

the parties, the court will tax costs against the appellant.").

                                                          PER CURIAM

Delivered and filed the
7th of November, 2013.




                                              3